DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 20 April 2021 is acknowledged.  As applicant points out, the process claims depend from an elected claim and therefore would be eligible for rejoinder if a parent claim of the process claims is allowed.  Applicant should consider removing indefinite language from the non-elected claims which would prevent allowance of the application due to such rejoinder.  Applicant should consider removing the terms “in particular”, “such as”, “for example” and “preferably” which would prevent allowance and providing proper antecedent basis for all recitations of “the lid”, “the vessel”, “the blocking region” and “the mechanical stirring portion”.   
The elected claims require a “sample holder” but not a “sample vessel”.  The process claims require a sample vessel in addition to the sample holder.  Furthermore, the process claims require stirring element (270) in the sample vessel, while the elected claims do not require a stirring element.   The claims are not limited to what is shown in the drawings.  While in applicant’s drawings the “sample holder” may not be capable of holding a sample directly as applicant argues, the scope of “sample holder” still includes sample holders that are capable of directly holding samples without needing an additional vessel.   The elected apparatus could be used to mix material without the sample vessel or stirring element.  For example material could be placed directly into a sample holder (which rotates within outer vessel (500)) causing the material in the sample holder to mix with material in the outer vessel. 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
A reference has been crossed-off on the IDS list of references because the required date of the reference has not been provided.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 1 is rendered indefinite by the terms “in particular”, “such as”, “for example” and “preferably” which make unclear what is required versus optional. 
Claim 5 is further rendered indefinite by the terms “in particular” and “preferably”. 
Claim 6 is further rendered indefinite by the term “preferably”. 
Claim 7 is further rendered indefinite by the term “preferably”. 
Claim 8 is further rendered indefinite by the term “preferably”. 
Claim 10 is further rendered indefinite by the terms “preferably” and “particularly preferably”. 
Claim 11 is rendered indefinite by the term “in particular”.
Claim 12 is further rendered indefinite by the terms “preferably” and “particularly preferably”. 
In claim 12, there is lack of antecedent basis for “the blocking part”.  
Claim 13 is further rendered indefinite by the term “preferably”. 
Claim 15 is further rendered indefinite by the terms “preferably” and “particularly preferably”. 
Claim 16 is further rendered indefinite by the term “preferably”. 
Claim 18 is further rendered indefinite by the terms “preferably”, “particularly preferably” and “further preferably”. 
Claim 19 is further rendered indefinite by the double recitation of “an operating unit”, once the independent claim and once in dependent claim 19, and subsequent recitation of “the operating unit” which is therefore ambiguous as to which operating unit.  
Claim 20 is further rendered indefinite by the terms “preferably” and “particularly preferably”. 
In claim 20, there is lack of antecedent basis for “the lid”.  
In claim 20, there is lack of antecedent basis for “the vessel”.  
In claim 20, there is lack of antecedent basis for “the blocking part”.  
In claim 20, there is lack of antecedent basis for “the sample carrier”.   
In claim 20, there is lack of antecedent basis for “the blocking region”. 
In claim 21, there is lack of antecedent basis for “the lid”.  
In claim 22, there is lack of antecedent basis for “the lid”.  
In claim 22, there is lack of antecedent basis for “the vessel”.  
Claim 23 is further rendered indefinite by the term “such as”. 
Claim 24 is further rendered indefinite by the term “preferably”.
In claim 24, there is lack of antecedent basis for “the drive unit”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


While it unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  
Claims 1, 5-19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (US 2003/0031089).  Regarding claim 1, Schwartz discloses an apparatus comprising a sample holder (106) capable of receiving a sample vessel (such as 104); and a bar element (116), which extends along a longitudinal axis and which is connected to the sample holder, the bar element comprising a coupling portion (142 and/or 122) for detachably coupling the bar element to an operating unit (such as 114), a fasting portion (148 and/or 150) for fasting the sample holder to the bar element and for positioning the sample holder along the longitudinal axis in a defined fashion, and a magnetic stirring portion (152), wherein the bar element is embodied in such a way that a magnetic field that rotates relative to the sample holder about the longitudinal axis can be produced by means of the magnetic stirring portion. Regarding claim 5, the magnetic portion is formed of a magnet (154).    Regarding claim 6, the fastening portion is embodied in such a way that the bar element is mounted to be rotatable relative to the sample holder about the longitudinal axis (see Figs. 5 and 6).  Regarding claim 7, the fastening portion is formed by a stepped portion of the bar element, wherein the sample holder lies in an axial fashion on a radial step of the stepped portion (see Fig. 6). Regarding claim 8, the bar element has a mechanical stirring portion (see Figs. 5 and 6).   Regarding claim 9, the magnetic stirring portion extends at least partly radially within the sample holder (see Fig. 5).  Regarding claim 10, the sample holder is rotationally fixed (see Fig. 1).  Regarding claim 11, a blocking part is disclosed (see Figs. 1 and .  
Claims 1-3, 5, 6, 8-11, 16-19, 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoknecht (US 622,545).  Regarding claim 1, Schoknecht discloses an apparatus comprising a sample holder (1) capable of receiving a sample vessel (such as 11); and a bar element (2,3,4,5,9,10 or a subcomponent thereof), which extends along a longitudinal axis and which is connected to the sample holder, the bar element comprising a coupling portion (5) for detachably coupling the bar element to an operating unit (such as 114), a fasting portion (2, 3 and/or 4) for fasting the sample holder to the bar element and for positioning the sample holder along the longitudinal axis in a defined fashion, and a magnetic stirring portion (10), wherein the bar element is embodied in such a way that a magnetic field that rotates relative to the sample holder about the longitudinal axis can be produced by means of the magnetic stirring portion.  Regarding claim 2, the sample holder is connected to the bar element in a coaxial fashion (see Figs I-III).  Regarding claim 3, the sample holder has a point-.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2003/0031089).  The apparatus of Schwartz was discussed above.  Schwarz discloses plural bars elements, include one that runs approximate along the center of the holder, making the holder approximately coaxial and approximately cyclically symmetric as seen in the longitudinal axis, but it is not coaxial or symmetric to a mathematical exact degree.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) concerning the obviousness of selecting a shape.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2003/0031089).  The apparatus of Schwartz was discussed above.  While Fig. 5 suggests that the sample holder is detachably connected to the bar element, it is not expressly stated that it is detachable.  It would have been obvious to one of ordinary skill in the art to have made the holder detachable to facilitate assembly, repair or cleaning.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2003/0031089).  The system of Schwartz was discussed above.  While claim 20 is very unclear, and recites many optional elements, as best understood a thermal sensor is required.  Schwartz does not disclosed a thermal sensor; however, the disclosure of an incubator and the discussion of temperature in [0036] would have suggested a thermal sensor to one of ordinary skill in the art.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schoknecht (US 622,545).  The apparatus of Schoknecht was discussed above.  It is not disclosed that the holder is detachable from the bar element.  It would have been obvious to one of ordinary skill in the art to have made the holder .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774